          Case 1:13-cr-00271-LTS Document 1097 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                            No. 13-CR-271-LTS

ALSHAQUEN NERO,                                                        ORDER

                 Defendant.

-------------------------------------------------------x

                 The Court has received an undated letter, received by chambers on March 25,

2021, from Defendant Alshaquen Nero’s cousin, filed in support of Mr. Nero’s pending motion

for reconsideration of the Court’s denial of his motion for a reduction in sentence (docket entry

no. 1023). Because the letter from Mr. Nero’s cousin contains personal non-party contact

information, the Court has filed a redacted copy of the letter on the public docket (docket entry

no. 1092), and will file the unredacted letter under seal. The Court will consider the substance of

the letter in connection with its resolution of Mr. Nero’s pending motion for reconsideration.

                 Chambers will mail a copy of this Order to Mr. Nero.

        SO ORDERED.

Dated: New York, New York
       April 9, 2021
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge
Copies mailed to:
Alshaquen Nero
Reg. No. 05861-748
USP Canaan
PO Box 400
3057 Eric J. Williams Memorial Drive
Waymart, PA 18472

Alshaquen Nero


NERO - ORD DRE MARCH 25 2021 LTR.DOCX                      VERSION APRIL 9, 2021                      1
        Case 1:13-cr-00271-LTS Document 1097 Filed 04/09/21 Page 2 of 2




Reg. No. 05861-748
USP Canaan
P.O Box 300
Waymart, PA 18472




NERO - ORD DRE MARCH 25 2021 LTR.DOCX   VERSION APRIL 9, 2021             2
